            Case 18-35664 Document 27 Filed in TXSB on 01/31/19 Page 1 of 2



              IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION                                                                ENTERED
                                                                                                         01/31/2019
IN RE:                         §
                               §
STANLEY BALESON                §    CASE NO. 18-35664-H1-7
JOANNA BALESON                 §    Chapter 7
                               §
      DEBTOR.                  §

              ORDER GRANTING THE CHAPTER 7 TRUSTEE’S APPLICATION
                 AND AUTHORIZING AND APPROVING THE TRUSTEE’S
               RETAINMENT OF BK GLOBAL REAL ESTATE SERVICES TO
                         LIST REAL PROPERTY FOR SALE

           Came on for consideration, the Application to Employ BK Global Real Estate Services

Pursuant to 11 U.S.C. § 327 to List Real Property for Sale (the “Application”) 1 filed by Randy W.

Williams, Chapter 7 Trustee (the “Trustee”), and after consideration of the Application and

determining that it has merit, it is therefore,

           ORDERED that the Application is GRANTED; it is further

           ORDERED that the Trustee is authorized to employ BK Global Real Estate Services to list

for public sale the real property located at 218 SE 14TH ST Unit TS107 MIAMI, FL 33131, legally

described as follows:

               Unit No. TS-107, the Emerald at Brickel, a Condominium, according to the Declaration of
               Condominium thereof, as recorded in Official Records Book 24468, at page 2002, of the Public
               Records of Miami-DadeCounty, Florida; together with an undivided interest in the common
               elements appurtenant thereto APN 01-4139-095-121


(the “Real Property”); it is further

           ORDERED that the Trustee is hereby AUTHORIZED to retain BK Global Real Estate

Services in this case to provide the Services set forth in the Application and pursuant to the Listing

Agreement attached as Exhibit A; it is further,




1
    All capitalized terms not defined herein, shall have the meaning ascribed in the Application.
         Case 18-35664 Document 27 Filed in TXSB on 01/31/19 Page 2 of 2



       ORDERED that the compensation arrangements set forth in the Listing Agreement and the

Application, pursuant to Sections 327, 328(a) and 330 of the Bankruptcy Code are hereby

APPROVED; and it is further

       ORDERED that the Trustee is authorized to execute any and all documents necessary to

carry out the intent of this Order.

      Dated: ___________________
  Signed: January 31, 2019

                                                    ____________________________________
                                                                  Marvin Isgur
                                      _____________________________________________
                                      Marvin Isgur      United States Bankruptcy Judge
                                      UNITED STATES BANKRUPTCY JUDGE
